[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS
                                                             FILED
                   FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                     ________________________   ELEVENTH CIRCUIT
                                                      NOVEMBER 22, 2005
                            No. 05-12386               THOMAS K. KAHN
                       Non-Argument Calendar               CLERK
                      ________________________

              D. C. Docket No. 04-00211-CR-ORL-19-DAB


UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                                versus

FRANCISCO CASTANON-HERNANDEZ,
a.k.a. Francisco Perez,
a.k.a. Francisco Carriaga, etc.,

                                                    Defendant-Appellant.


                      ________________________

              Appeal from the United States District Court
                   for the Middle District of Florida
                     _________________________

                           (November 22, 2005)

Before BLACK, BARKETT and MARCUS, Circuit Judges.

PER CURIAM:
       Francisco Castanon-Hernandez appeals his 27-month sentence, imposed

after he pled guilty to illegal re-entry into the United States, in violation of 8

U.S.C. § 1326(a). At sentencing, Castanon-Hernandez faced an enhanced statutory

maximum, pursuant to 8 U.S.C. § 1326(b)(2), based on his prior conviction for an

aggravated felony (possession of cocaine). For the first time on appeal, Castanon-

Hernandez argues that the district court’s enhancement of his sentence violated

Apprendi v. New Jersey, 530 U.S. 466, 120 S. Ct. 2348, 147 L. Ed. 2d 435 (2000),

and its progeny,1 because his prior conviction was not alleged in the indictment,

admitted by him, or established beyond a reasonable doubt to a jury.                      After

thorough review of the record and careful consideration of the parties’ briefs, we

affirm.

       Because Castanon-Hernandez raised no objection in the district court

regarding the enhancement of his sentence, we review the district court’s

sentencing determination for only plain error. See United States v. Shelton, 400

F.3d 1325, 1328-29 (11th Cir. 2005). Under the plain error test, before we can

correct an error not raised at trial, there must be (1) error, (2) that is plain, and (3)

that affects substantial rights. United States v. Heath, 419 F.3d 1312, 1314 (11th

Cir. 2005).     If the first three conditions are met, we may then exercise our


       1
        See United States v. Booker, 543 U.S.---, 125 S. Ct. 738, 756, 160 L. Ed. 2d 621 (2005);
Blakely v. Washington, 542 U.S. 296, 124 S. Ct. 2531, 159 L. Ed. 2d 403 (2004).

                                               2
discretion to notice a forfeited error, but only if (4) the error seriously affects the

fairness, integrity, or public reputation of judicial proceedings. Id.

      The Supreme Court has held that the government need not allege in the

indictment nor prove beyond a reasonable doubt the fact that a defendant had prior

convictions in order for a district court to enhance a defendant’s sentence based on

those convictions. Almendarez-Torres v. United States, 523 U.S. 224, 247, 118 S.

Ct. 1219, 140 L. Ed. 2d 350 (1998). In Booker, the Court reiterated its holding in

Almendarez-Torres.      See 125 S. Ct. at 756 (“Any fact (other than a prior

conviction) which is necessary to support a sentence exceeding the maximum

authorized by the facts established by a plea of guilty or a jury verdict must be

admitted by the defendant or proved to a jury beyond a reasonable doubt.”)

(emphasis added)).

      We have observed that the Almendarez-Torres decision “was left

undisturbed by Apprendi, Blakely, and Booker.”           Shelton, 400 F.3d at 1329.

Castanon-Hernandez recognizes that we have consistently rejected the argument

that district courts err by basing a sentence enhancement on a prior conviction that

is neither proved beyond a reasonable doubt to a jury nor admitted by the

defendant. See, e.g., United States v. Camacho-Ibarquen, 410 F.3d 1307, 1315-16

(11th Cir.), cert. denied, No. 05-6178 (Oct. 11, 2005); United States v. Orduno-



                                           3
Mireles, 405 F.3d 960, 962-63 (11th Cir.), cert. denied, No. 05-5141 (Oct. 3,

2005). We reject his invitation to revisit the issue. Pursuant to Almendarez-Torres

and our uniform line of cases applying it, the district court did not err in sentencing

Castanon-Hernandez based on his prior conviction for an aggravated felony.

      AFFIRMED.




                                          4